DOWDELL, J.
We have on several occasions recently called attention of attorneys to the fact that the assigning of error on separate sheets of paper and pasting the same on the page or pages of the transcript is not a compliance with the. rule of practice as to the assignment of errors that has always obtained in this court. The transcript is intended to be a permanent record, and is required by law to be bound for permanent preservation as a record of this court, and the assignment of errors, when made on its pages, becomes a part of the record. In the present case the assignment of errors is made on separate sheets of paper, which are attached to a page, of the transcript with ordinary pa-pen- fasteners, subject to easy detachment and removal. This is not a compliance with the rule, and cannot, therefore, be regarded or considered as an assignment of errors on the transcript; and the judgment appealed from will be affirmed for want of assignment of errors in the transcript.
Affirmed.
McClellan, C. J., and Tyson and Dionson, JJ., concur.